IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 673 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ANTONIO WHITE,                :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 19th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.